DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is in response to the amendment filed 06/02/2021.
The present application is a continuation of U.S. Patent Application No. 15/269,936 (now issued US Patent: US 10,296,380 B1), filed September 19, 2016.
Claims 1-20 have been cancelled via preliminary amendments.
Claims 21-40 are currently pending.
This Office Action is made final.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable subject matter
Claims 23, 30 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to any 112, 101 and double patenting rejections detailed below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,296,380 B1. Although the claims at issue are not identical, they are not patentably distinct from each other.  The issued US patent and the instant application are claiming common subject matter. The one of ordinary skill in the art would recognize that they are obvious variants.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 24, 26, 28, 31, 33, 35, 38 and 40 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Salapura et al. (US 2011/0247002 A1) (hereinafter Salapura) in view of Montesinos Ortego et al. (US 2015/0268993 A1) (hereinafter Ortego) and further in view of Vig et al. (US 9,996,573 B1) (hereinafter Vig).

As per claim 21, Salapura discloses (Currently Amended) A computer-implemented method, comprising: determining a quantity of partitions for a batch of jobs so that the quantity is based at least in part on an execution time metric determined from execution times of at least two or more jobs executed prior to said determining the quantity, or on a throughput metric (e.g. Salapura; [Abstract] [0004-0006] discloses exemplary method, computer product and apparatus for creating a first partition for first jobs and a second partition for second jobs.  [0032-0034] [0039-0040] discloses resources are partitioned into two sets of small and large resources required for short and long jobs.  “Short” and “long” refer to the time resources are needed for jobs.  Each partition includes a corresponding job queue.  One partition includes a queue for small and/or short running jobs and another partition includes another queue for large and/or long running jobs.  The system makes use of multiple job queues.  [0041] in the preferred embodiment, the system determines to employ/use two job queues.  In other embodiments, more than two queues can be used.  This indicates that multiple partitions may be created for a batch of jobs based on jobs’ execution times.  In this instance the system determines to create two partitions based on short and long jobs, one for small/short running job and another partition for large/long running job.  [0049] discloses partitioning the system into the partition for the queue assigned for small and/or short running jobs and the partition for the queue assigned for large and/or long running jobs.  [0055] discloses partitioning the system into the partition for the queue assigned for small and/or short running jobs and the partition for the queue assigned for large and/or long running jobs.  Partitioning can be carried out using various criteria.  [0063-0065] discloses classifying jobs as small/short and large/long based on their execution times.  In some instances, two job queues are used based on two types of job classifications.  In other embodiments, more than two job queues can be used based on number of job classifications.  Again, this implies that system determines number of partitions based on number of job classifications.  [0081] discloses an exemplary method creates a first partition for first jobs (small/short running) and a second partition for second jobs (large/long running).  More than two queues can be used in some instances.  [0091] discloses resources are switched between two or more partitions.  [0093] discloses creates at least first and second partitions.  This implies more than two partitions can be created.  [0103] discloses partitions are associated with corresponding job queues.  Salapura determines to create two sets of partitions based on short and long execution time associated with the short job and long job, respectively.  This strongly implies that system/method of Salapura can determine to create more than two or more partitions based on two or more different execution times for the jobs or other characteristics associated with the jobs.); dividing the batch of jobs between a set of partitions of the determined quantity, wherein the set of partitions comprises at least a first partition and a second partition (e.g. Salapura; [abstract] [0004] discloses dividing jobs between first partition and second partition.  A first partition for first jobs, the first jobs being one of small and short running and a second partition for second jobs, the second jobs being one of large and long running job.  [0032-0034] discloses dividing jobs between partitions, where each partition includes corresponding queue and jobs are assigned/divided between the queues associated with respective partitions.  [0039-0042][Fig. 2A] discloses dividing the jobs where small jobs are assigned to the small job queue associated with the first partition and long job queue associated with the second partition.  [0048-0049] discloses dividing jobs in the corresponding queue of each partition.  Also see [Figs. 3-5, 9 and related description] [0081].); and initiating execution of the batch of jobs in the set of partitions (e.g. Salapura; [Fig. 3, 308] [Fig. 4, 408] [Fig. 5, 508] [0058] discloses running jobs on partition PL and partition PS. [0049-0050] discloses running various jobs on the partitioned system.  [0042] each job is being started when it is the first or highest priority job in its queue.  Within each queue and queue partition any appropriate method for job scheduling can be used.  Also see [0039] [Fig. 9] [0079].).
As discussed above Salapura strongly implies determining a quantity of partitions, but does not expressly disclose determining a quantity of partitions for a batch of jobs.   
However, Ortego discloses determining a quantity of partitions for a batch of jobs (e.g. Ortego: [0073] discloses process may be divided into partitions for execution as part of the initialized tasks in parallel.  The number of partitions may be determined by the number of initialized tasks, or available processor.  The partition may be determined by various factors including characteristics of the program and/or the nested repetitive process.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining number of partitions based on various factors and dividing the process into the determined number of partitions as taught by Ortego into Salapura because it allow creating a number of partitions equal to a number of available processors or processor cores so that each partition can be assigned the available processor for parallel execution (see Ortego; [0011-0012] [0055]).
The combination of Salapura and Ortego discloses determining a quantity of partitions for a batch of jobs based on various criteria but does not expressly disclose determining a quantity of partitions for a batch of jobs based at least in part on an execution time metric determined from execution times of at least two or more jobs executed prior to said determining the quantity, or on a throughput metric.
However, Vig discloses determining a quantity of partitions for a batch of jobs based at least in part on a throughput metric (e.g. Vig: [Col. 5, lines 1-26][Claim 1] discloses determining a number of partitions needed to provide an increased/requested throughput and splitting a partition [a batch of jobs] into determined number of partitions.  [Col. 4, lines 20-45] discloses determining number of partitions and splitting a partition into the determined number of partitions to increase throughput to process desired number of iops.  Also see [Abstract][Col. 10, lines 25-26] [Col. 7, lines 12-20, 52-55].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining number of partitions based on desired throughput or increased throughput as taught by Vig into the combination of Salapura and Ortego because it allow processing user jobs at user requested/desired throughput without dialing down the number of iops (see Vig: [Col. 5, lines 50-56] [Col. 8, lines 18-20, 43-45]).


As per claim 22, the combination of Salapura, Ortego and Vig discloses (Currently Amended) The method of claim 21 [See rejection to claim 21 above], further comprising: receiving one or more additional batches of jobs at a rate (e.g. Salapura; [Fig. 2A] [0039] discloses job entering execution queues where jobs enter in the system continuously.); initiating execution of the one or more additional batches of jobs in parallel with at least some of the batch of jobs (e.g. Salapura; [Fig. 3, 308] [Fig. 4, 408] [Fig. 5, 508] [0058] discloses running jobs on partition PL and partition PS. [0049-0050] discloses running various jobs on the partitioned system.  [0042] each job is being started when it is the first or highest priority job in its queue.  Within each queue and queue partition any appropriate method for job scheduling can be used.  [Fig. 1] [0038] discloses a parallel-distributed processing system that executes entered jobs in parallel.  [0118] disclose dynamic system scheduling wherein the system is partitioned having parallel processing capability.  Ortego; [0055] [0073] also discloses processing the partitions in parallel.); and dynamically varying parallel execution of at least some of the one or more additional batches of jobs and the batch of jobs with the rate of receipt of the one or more additional jobs (e.g. Salapura; [0034-0035] discloses if number of jobs in a queue is lower than a threshold, repartitioning the system and assign the resources from underutilized partition to the partition of the other queue.  Thus, the resource allocation to available partitions is performed dynamically.  This dynamic re-partitioning makes the system adaptable to a changing application mix and increases the jobs throughput.  The dynamical allocation changes can be evaluated and resources can be dynamically re-assigned based on demand.  [0051-0052] [0056-0057] [0060-0061] discloses, for example, if the low water mark threshold for small and/or short jobs is exceeded but that for large and/or long jobs is not exceeded, then decreases resources devoted to large/long jobs and increasing those devoted to small/short jobs.  [0074] discloses reassigning the resource allocation based on threshold for the number of jobs in the queue of associated partition.).

As per claim 24, the combination of Salapura, Ortego and Vig discloses (Previously presented) The method of claim 21 [See rejection to claim 21 above], further comprising: providing, to a plurality of clients generating batches of jobs, a parallelization service in a service-oriented system that performs said determining the quantity of partitions, and said dividing the batch of jobs between the set of partitions (e.g. Salapura; [0024] discloses job scheduling techniques that provides users to get access to the resources for job execution.  [0048] [0054] discloses setting a threshold for the number of user jobs in a queue of each partition based on prior experiences reported by users of the system, or expected response time and throughput.  [0049] discloses partitioning the system into the partition for the queue assigned for small/short jobs and the partition for the queue assigned for large/long jobs.  The partitioning is typically done by considering the resource needs for the respective jobs and users.  [0063] discloses job classifications can be based on the submitted job sizes, in terms of execution time and resources required and user activity for batch jobs.  [Fig. 3, 308] [Fig. 4, 408] [Fig. 5, 508] [0058] discloses running jobs on partition PL and partition PS. [0049-0050] discloses running various jobs on the partitioned system.  [0042] each job is being started when it is the first or highest priority job in its queue.  Within each queue and queue partition any appropriate method for job scheduling can be used.  [Fig. 1] [0038] discloses a parallel-distributed processing system that executes entered jobs in parallel.  [0118] disclose dynamic system scheduling wherein the system is partitioned having parallel processing capability.).

As per claim 26, the combination of Salapura, Ortego and Vig discloses (Previously presented) The method of claim 21 [See rejection to claim 21 above], further comprising: 3instructing increase in size or capability of a set of computing resources used for execution of jobs as a corresponding execution time metric increases; and instructing decrease in size or capability of a set of computing resources used for execution of jobs as a corresponding execution time metric decreases (e.g. Salapura; [0051-0053] discloses increasing or decreasing resources devoted to the jobs based on water mark thresholds associated with respective jobs.  Also see [0055-0057].).

As per claims 28, 31 and 33, these are system claims having similar limitations as cited in method claims 21, 24 and 26, respectively.  Thus, claims 28, 31 and 33 are also rejected under the same rationale as cited in the rejection of rejected claims 21, 24 and 26, respectively.

As per claims 35, 38 and 40, these are medium claims having similar limitations as cited in method claims 21, 24 and 26, respectively.  Thus, claims 35, 38 and 40 are also rejected under the same rationale as cited in the rejection of rejected claims 21, 24 and 26, respectively.

Claims 25, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Salapura in view of Ortego and Vig and further in view of Dube et al. (US 2016/0085587 A1) (hereinafter Dube). 

As per claim 25, the combination of Salapura, Ortego and Vig discloses (Previously presented) The method of claim 21 [See rejection to claim 21 above], wherein said initiating execution of the batch of jobs in the set of partitions comprises sending the batch of jobs to a job execution service (e.g. Salapura; [Fig. 2A] discloses scheduling jobs for execution from a small job queue associated with a partition and a large queue associated with another partition.  [Fig. 3, 308] [Fig. 4, 408] [Fig. 5, 508] [0058] discloses running jobs on partition PL and partition PS. [0049-0050] discloses running various jobs on the partitioned system.  [0042] each job is being started when it is the first or highest priority job in its queue.  Within each queue and queue partition any appropriate method for job scheduling can be used.  Also see [0039] [Fig. 9] [0079].).
The combination of Salapura, Ortego and Vig does not expressly disclose the method further comprising assessing a cost of using the job execution service based on compute time.  
However, Dube discloses disclose the method further comprising assessing a cost of using the job execution service based on compute time (e.g. Dube; [0025] Execution mappings are evaluated in order to determine a total job execution time and/or cost associated with a mapping such as a cost charged by a cloud services provider for utilizing resources such as processing power, data storage, and data I/O. A total job execution time is determined based on the type of data processing element performing each task within computing job.  [0034-0037] discloses determining a total cost for job execution service including a cost associated with an action such as computation, network usage, idle time, data usage, and data I/O.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a cost of executing job for execution of job on a cloud service provider platform as taught by Dube into the combination of Salapura, Ortego and Vig because it allow determining whether the determined cost for execution of the user job is within the user specified cost of executing the computing job (see Dube; [0025 and 0037]).

As per claim 32, this is a system claim having similar limitations as cited in method claim 25.  Thus, claim 32 is also rejected under the same rationale as cited in the rejection of rejected claim 25.

As per claim 39, this is a medium claim having similar limitations as cited in method claim 25.  Thus, claim 39 is also rejected under the same rationale as cited in the rejection of rejected claim 25.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Salapura in view Ortego and Vig and further in view of Miller et al. (US 2016/0314020 A1) (hereinafter Miller). 

As per claim 27, the combination of Salapura, Ortego and Vig (Previously presented) The method of claim 21 [See rejection to claim 21 above], but does not expressly disclose further comprising: determining that execution times for at least some jobs are for jobs that are determined to have failed; and determining the execution time metric based at least in part on disregarding the execution times for jobs that are determined to have failed.
However, Miller discloses determining that execution times for at least some jobs are for jobs that are determined to have failed; and determining the execution time metric based at least in part on disregarding the execution times for jobs that are determined to have failed (e.g. Miller; [0030-0032] discloses collecting summary records for particular jobs including resource utilization data.  The set of summary records may correspond to a set of execution instances of particular job and resource utilization data associated with the executions.  The summary records may include information such as a job execution status (successful/unsuccessful) and historical usage data for each execution instance of the particular job.  The method analyzes each summary record and removes those summary records that indicate abnormal ending of the particular job.  Also see [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of removing the summary record that indicates unsuccessful/abnormal execution of the job as taught by Miller into the combination of Salapura, Ortego and Vig because it allow maintaining accurate resource usage information for the job and allow determining accurate resource allocation for the particular job based on historical successful executions of the job (see Miller; [0014]).
  
As per claim 34, this is a system claim having similar limitations as cited in method claim 27.  Thus, claim 34 is also rejected under the same rationale as cited in the rejection of rejected claim 27.

Claims 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Salapura in view Ortego and Vig and further in view of Proctor et al. (US 2009/0328046 A1) (hereinafter Proctor). 

As per claim 29, the combination of Salapura, Ortego and Vig discloses (Previously presented) The system of claim 28 [See rejection to claim 28 above], but does not expressly discloses wherein the execution time metric is a moving average of execution time per job for a plurality of batches of jobs.
However, Proctor discloses wherein the execution time metric is a moving average of execution time per job for a plurality of batches of jobs (e.g. Proctor; [abstract] [0018] discloses the state model may include states that represent the tasks requested by the application, with each state including the average run-time of each task.   [0011] discloses storing execution metric in a state model for the application, where the state model is representative of a plurality of requested tasks by the application.  [0024-0025] discloses maintaining metric that stores the execution time of the requested tasks in the state model.  [0030] [0032]  For example, for task A, the state model may average the time necessary to complete the task.  Thus, assume task A has been processed three times, requiring 10 ms, 13 ms and 7 ms.  The state model may calculate and note the average time required to run task in the past, in this case 10 ms.  Also see [0033-0034] [0043-0044] [claim 11].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of determining a moving average of execution time per task as taught by Proctor into the combination of Salapura, Ortego and Vig because it allow scheduler to predict the processing time of the requested task and to make efficient scheduling for the tasks such that each task does not dominate the processor at the expense of other tasks (see Proctor; [0024,0033-34]).

As per claim 36, this is a medium claim having similar limitations as cited in method claim 29.  Thus, claim 36 is also rejected under the same rationale as cited in the rejection of rejected claim 29.

Response to Arguments
Applicant's arguments filed on 04/21/2022 have been fully considered but they moot in view of new ground of rejections necessitated by the amendment.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

Kawano et al. (US 2009/0254913 A1) discloses “the number of job groups to be included in each block is suitably determined within the range between 1 and the predetermined number. Specifically, if the predetermined number (i.e., the maximum number of job groups to be assigned by the master node 20) is M, a single block contains m job groups, where m is a natural number from 1 to M, inclusively. In addition, the maximum number M of job groups to be assigned by the master node 20 is preferably determined in such a manner as to allow the master node 20 to efficiently assign the job groups to the nodes, even if the number of nodes is significant. Specifically, the maximum number M of job groups to be assigned by the master node 20 is determined in accordance with the processing capability of the master node 20.”  Also see [0101-0102].
Swart et al. (US 9,032,416 B2) discloses “An embodiment where a decision of whether to split a workgroup into sub-groups is based on the load target of a worker task. An embodiment where the number of sub-groups is determined based on a calculated ceiling (e.g. workgroup load estimate/load-target). An embodiment where the number of sub-groups is determined based on the number of worker tasks. An embodiment where the number of sub-groups is determined based a minimum workload constraint. An embodiment where the division of sampled records in a workgroup among its sub-groups is such that the resulting workload of the respective sub-groups will be substantially equal.”
Harris et al. (US 2011/0061057 A1, US 8935702 B2; US 2012/0167112 A1, US 8954981 B2) discloses [0017] “selecting the grid resource configuration for running the parallel job includes adjusting estimated resource utilization for operators responsive to a ration of job execution time; and selecting a number of partitions for each operator responsive to a combined total of adjusted estimated resource utilizations and a minimum of the adjusted estimated resource utilization [0164] “determining an optimal number of partitions for each operator, group of operators or job.” [0173, 0176] “Resource optimization determines the number of physical nodes and the number of logical partitions on each physical node for a job…” [0203-0207] “The number of logical partitions for each operator is determined based on the expected execution time of the job.
Kanemasa et al. (US 2014/0068623 A1) discloses a determination unit classifies jobs into a plurality of groups according to their categories.  The determination unit calculates average processing time of each specified category of jobs and then determines job groups in such a way that a job category having shorter average processing time belongs to a higher-ranked group of jobs.  In classifying jobs into groups, the determination unit may also rely on the occurrence rates of jobs in different categories, in addition to the average processing time to produce grouping patterns of job categories.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIREN PATEL whose telephone number is (571)270-3366366.  The examiner can normally be reached on Monday to Friday 10:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 22, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196